DETAILED ACTION
	Claims 1-18 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority to 62/760,581 filed on November 13, 2018 has been acknowledged in the instant application.
Information Disclosure Statement
	The Information Disclosure Statement filed on July 6, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 12-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedel (US PGPUB 2014/0030331).
	Sedel teaches a method of treating multiple sclerosis by administering biotin orally in a drug dosage of 100-300 mg/day for more than one year.  See paragraph 41, pages 2-3, and Examples 1-3, pages 3-4.  The disease treated is relapsing remitting multiple sclerosis by virtue or the brain lesions and vision problems.  With respect to claims 17-18, Khaibullin et al. (Frontiers In Immunology, 2017, Article 531) teaches that pro-inflammatory cytokines are upregulated in multiple sclerosis, including CCL-5, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sedel (US PGPUB 2014/0030331) in view of Corboy et al. (Current Treatment Opinions in Neurology, 2003, 35-54).
	Sedel teaches a method of treating multiple sclerosis by administering biotin orally in a drug dosage of 100-300 mg/day for more than one year.  See paragraph 41, pages 2-3, and Examples 1-3, pages 3-4.  The disease treated is relapsing remitting multiple sclerosis by virtue or the brain lesions and vision problems.  With respect to claims 17-18, Khaibullin et al. (Frontiers In Immunology, 2017, Article 531) teaches that pro-inflammatory cytokines are upregulated in multiple sclerosis, including CCL-5, which is specifically claimed in claim 18.  As Sedel teaches the appropriate administration of biotin to 
Sedel does not teach where the autoimmune disorder is CIS, which is an earlier stage of RRMS, nor does Sedel teach a method of delaying the progression from CIS to RRMS, or from RRMS to PPMS.  Finally, Sedel does not teach where biotin is administered with another treatment.
Sedel teaches that biotin can be used alone or in combination with another compound used for treating multiple sclerosis.  See paragraph 39, page 2.
Corboy et al. teach that CIS, RRMS, and PPMS are all various classifications of multiple sclerosis based on number of occurrences and whether remission occurs between each occurrence.  See page 36, second column.  Sedel teaches that biotin can be used to treat all forms of multiple sclerosis, including to allow treatment of sequalae observed in the relaxing/remitting form.  See paragraphs 35-39, page 2, and Example 3, page 4.
The person of ordinary skill in the art would be motivated to modify the teachings of the prior art as Sedel teaches that biotin is effective in treating multiple sclerosis, and shows improvement in the progress of the disease in three working examples.  As Corboy et al. teach that CIS is a first occurrence of multiple sclerosis that can turn into RRMS, the person of ordinary skill in the art would recognize that the same treatment method can be used in CIS due to the results shown by Sedel.  Finally, the effectiveness shown by Sedel establishes that the method of treating multiple sclerosis would also delay progression from early onset CIS to RRMS and from RRMS to PPMS due to the improvement of condition shown by the examples of Sedel.  As the person of ordinary skill in the art would be administering biotin in the same manner as taught by Sedel, there would be a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626